DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 13 May 2019.  Claims 1 – 4 are pending and currently being examined.  With reference to Section 112 (f), it will be assumed that presence of the phrase “means for” in any of the claims invokes Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.  Further, it will be assumed that absence of the phrase “means for” in any of the claims does not invoke Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 15 May 2018. It is noted, however, that applicant has not filed a certified copy of the 107206344 application as required by 37 CFR 1.55.

Claim Objections
Claims 1 – 4 are objected to because of the following informalities:
In Re Claim 1, the phrase “the first part is in a rectangular frame shape” is not clear.  It appears applicant is trying to claim a substantially rectangular shape for a .
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (PG Pub US 20080145245 A1) in view of Williams (US Patent 1,938,309 A).

    PNG
    media_image1.png
    800
    923
    media_image1.png
    Greyscale

In Re Claim 1, with reference to annotated Figure 3 above, Chou discloses A case (10) for accommodating an air compressor (50, 25) comprising: a first part (12) and a second part (11) connected with the first part so that the air compressor is accommodated in an accommodation space between the first part and the second part as depicted; wherein a frame (perimeter of top surface of 12 – see annotated rectangle in the annotated figure above) of the first part has a substantially rectangular shape (note that the four corners of applicant’s frame are rounded, therefore it is not an exact rectangular shape; the frame of Chou is as much a rectangular shape as applicant’s 
However, Chou does not disclose a spacing element as claimed.

    PNG
    media_image2.png
    628
    779
    media_image2.png
    Greyscale

Nevertheless, the Figures 1 and 2 embodiment of Williams discloses an analogous switch mounting arrangement on a wall (it is analogous because they are similar structures – MPEP 2141.01 a - IV) comprising a receiving orifice (see annotated figure above) defined on the first face of the first part (i.e. the disclosed wall – see 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the spacing element as taught by Williams to extend from the bottom of the receiving orifice that receives the switch seat of Chou for the purpose of ease of assembly/disassembly of the switch from the receiving orifice (Page 1, Column 1, Lines 5 – 8 of Williams: “to provide for easy mounting and removal of the outlet or switch constructions without disconnecting the wires”).  Additional advantages include “eliminating breakage of lead-in wires at entrance to the box, this breakage resulting from the bending of the lead-in wires” – Page 1, Column 1, Lines 27 – 28 of Williams.

    PNG
    media_image3.png
    647
    689
    media_image3.png
    Greyscale

In Re Claim 2, the annotated excerpt of Figure 3 of Williams above depicts applicant’s stop-rib which extends around the distal end (bottom end) of the orifice as depicted.

In Re Claim 3, the depicted cross-section of element (10) of Williams is a U shape.  Note that in view of MPEP 2144.04 – IV B, any change in shape is a matter of design choice which one of ordinary skill in the art would have found to be obvious in 

In Re Claim 4, In view of MPEP 2144.04 – IV B, any change in shape is a matter of design choice which one of ordinary skill in the art would have found to be obvious in the absence of evidence in the specification that a specific shape such as the L shape is significant/critical.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the shape of the spacing element of Williams to be an L shape as claimed because any change in shape is a matter of design choice in the absence of evidence in the specification that a specific shape such as the L shape is significant/critical.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746       

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746